[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                                                                 FILED
                                                        U.S. COURT OF APPEALS
                                No. 11-11520              ELEVENTH CIRCUIT
                            Non-Argument Calendar         DECEMBER 22, 2011
                                                               JOHN LEY
                                                                CLERK
                   D. C. Docket No. 3:10-cv-00712-HES-TEM

DANIEL BLANCHARD,
JACQUELYN BLANCHARD,
LYNN WRIGHT,
DANIEL WRIGHT,
LEONARD J. ZIMMER, et al.,

                                                 Plaintiffs-Appellees,

                                     versus

THE HONORABLE JIM OVERTON,
in his Capacity as Property Appraiser,
Duval County, Florida,

                                                 Defendant-Appellant.



                  Appeal from the United States District Court
                      for the Middle District of Florida


                              (December 22, 2011)


Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.
PER CURIAM:

       This is an appeal from the district court’s order denying defendant Jim

Overton’s (“Overton”) motion to dismiss based on judicial immunity.1 We review

de novo the district court’s denial of a motion to dismiss. See Muldrow v. Davis,

433 F. App’x 888, 890 (11th Cir. 2011) (qualified immunity content).

       Plaintiffs in this case are all owners of real property in Duval County,

Florida. In their complaint, plaintiffs sought declaratory, injunctive, and

supplemental relief due to Overton’s placement of a public notation on their

property records that their properties had or might contain hazardous substances.

According to Overton, he was sued in this action because he complied with the

requirements of a consent decree;2 therefore, he contends he is entitled to judicial

immunity. The district court found that this assertion was misplaced. While non-

judicial officers are entitled to “absolute immunity when their official duties ‘have

an integral relationship with the judicial process,’” Roland v. Phillips, 19 F.3d
1
         A panel of our court determined that the district court’s March 2, 2011, order denying
Overton’s motion to dismiss based on CERCLA and sovereign immunity was not an immediately
appealable order. See order filed on September 27, 2011. In that same order, our court held that the
district court’s order denying Overton’s motion to dismiss based on judicial immunity was an
appealable order. Id.; see also Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994).
       2
         The consent decree referenced by the parties in their briefs was entered into by the City of
Jacksonville with the Environmental Protection Agency in the matter of United States of America
v. City of Jacksonville, in the United States District Court for the Middle District of Florida, Civil
Action No. 3:08-cv-257 (the “consent decree”). R. 2, ¶ 13 and Exh. B.

                                                  2
552, 555 (11th Cir. 1994) (quoting Ashbrook v. Hoffman, 617 F.2d 474, 476 (7th

Cir. 1980)), that immunity only attaches when the officials are acting “within the

scope of their authority.” Id. In this matter, plaintiffs allege that Overton acted

outside and beyond the bounds of the consent decree when he placed the notation

on the plaintiffs’ property records. The district court agreed with that argument

and so do we.

      The consent decree does not require Overton to take any action. The only

parties bound by the consent decree are the United States and the settling

defendant, the consolidated City of Jacksonville as a county and political

subdivision of the State of Florida, its successors and assigns. The pertinent

language of the consent decree states that the City of Jacksonville “shall satisfy

this requirement through ordinances (1) directing the Duval County property

appraiser to annotate the property record cards of all properties located within the

site boundaries that there are or may be hazardous substances on the property; . . .”

R2, Exh. B at p. 16, ¶ 27(1). There is no enacted ordinance authorizing the

property appraiser (Overton) to place a notation on the information for the affected

properties. R.2, ¶ 17. Because the consent decree did not order Overton to take

any action, he was not charged with its enforcement. Moreover, we conclude that

the act of tagging the plaintiffs’ properties with the notation was not integral to the

                                           3
judicial process. See Roland, 19 F.3d at 555. Accordingly, we agree with the

district court’s finding that Overton was not entitled to absolute quasi-judicial

immunity and therefore affirm its order denying Overton’s motion to dismiss.

      AFFIRMED.




                                          4